DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
At para [0030] (of the publication of the specification), the reference numeral 46 identifies one of two edges of a film.  However, at paras [0029] and [0034]-[0035], the numeral 46 is used to identify a “spreader roll” or “film spreading roll.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for depositing a second resin coated carrier film” in claims 13 and 19.  Such mechanism is identified at para [0027] (publication of the specification)  as “mechanism 36” illustrated in Fig. 1 as including rolls for conveying the resin coated carrier film and a plurality of compression rolls 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 objected to because of the following informalities: At the last line of the claim, “cased” should be “caused.”  Claim 17 also has this typographical error at line 15 of the claim (second line of page 13).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

It is noted that the line numbers referred to below are directed to the lines of each claim, not the line numbering provided at the left side of each sheet of the claims.

Regarding claim 1, line 4 recites “a carrier film,” line 9 recites “a thermoplastic carrier film” and line 10 recites “the carrier film,” rendering antecedent basis unclear and the claim unclear as to whether the claim is reciting more than one carrier film, and if so, which carrier film receives the liquid resin film.   
Also, at lines 5-6 of claim 1, the recitation “achieved using an articulating elastomeric roll and angularly spaced side nip rolls located at the lead and exit of doctor boxes respectively” is not clear.  The phrase “the lead” lacks antecedent basis.  Also the use of the term “respectively” that follows “the boxes” (plural) renders unclear where the elastomeric roll and nip rolls are located with respect to one or two or more boxes. 
Also regarding claim 1, step “b.” recites providing a chopped carbon fiber “which is evenly distributed and randomized,” but the step fails to recite where the chopped carbon fiber is distributed, rendering the claim unclear.
 
Regarding claim 2, “the SMC composition” lacks antecedent basis.  It is suggested claim 1 be revised to include “(SMC)” in the preamble.

Regarding claim 3, “the range” lacks antecedent basis.

Regarding claim 4, “the carbon fiber length” lacks antecedent basis.

Regarding claim 5, “the chopped carbon fibers” (plural) lacks antecedent basis (claim 1 recites “a chopped carbon fiber” (singular)).

Regarding claim 6, antecedent basis for “the carrier film” is unclear – see discussion at claim 1 above.

Regarding claim 7, the recitation of “each cutter” lacks antecedent basis.  Claim 5 recites chopper chambers but does not require a separate cutter for each chamber.  Also “the dividing wall” lacks antecedent basis.

Regarding claim 8, “the flow” lacks antecedent basis.  Also “said divider walls” lacks antecedent basis (claim 5 recites “dividing” walls).

Regarding claim 9, “the forced air” lacks antecedent basis.

Regarding claim 10, “the dehumidifier” and “the entry side” lack antecedent basis.
Regarding claim 11, “the chopper” and “the air flow” lack antecedent basis.

Regarding claim 12, “the air flow” lacks antecedent basis.
claim 13, this claim recites “after the chopped carbon fiber is deposited onto the resin coated carrier,” however, claim 1 does not recite that the carbon fiber is deposited on the carrier, rendering this claim unclear.  

Regarding claim 16, “the line direction of the film” and “the SMC sheet product” lack antecedent basis.  

Regarding claim 17, line 4 recites “a carrier film,” line 14 recites “a thermoplastic carrier film” and line 15 recites “the carrier film,” rendering antecedent basis unclear and unclear as to whether the claim is reciting more than one carrier film, and if so, which carrier film receives the liquid resin film.   
Also, at lines 5-7 of claim 17, the recitation “achieved using an articulating elastomeric roll and angularly spaced side nip rolls located at the lead and exit of resin doctor boxes respectively” is not clear.  The phrase “the lead” lacks antecedent basis.  Also the use of the term “respectively” that follows “the boxes” (plural) renders unclear where the elastomeric roll and nip rolls are located with respect to one or two or more boxes. 
Finally, regarding claim 17, lines 10-11, “the chopper” lacks antecedent basis.

Regarding claim 18, it is unclear what “respectively” is modifying.  
  
Regarding claim 20, at line 9, “the doctor box” lacks antecedent basis.

Claim 20, line 16, “the exit side” lacks antecedent basis.
Claim 20, line 19, it is not clear what “respectively” is modifying.
Claim 20, line 20, “the chopped carbon fiber” lacks antecedent basis.
Claim 20, lines 21-22 recites distributing the chopped carbon fibers onto “the resin on the carrier film,” however, there is no step of applying “a resin” on the carrier film, rendering the claim unclear.  Also “the resin” lacks antecedent basis.
Claim 20, line 25, “the next” lacks antecedent basis.
Lines 28-30 of claim 20 appear to actively recite a method step that is also recited passively at lines 17-22 of the claim.

Finally, with respect to claims 1, 17 and 20, it is not clear what is meant by the nip rolls being “angularly spaced.”  It is not clear from the claim what feature the nip rolls are at an angle with respect to and to what feature they are spaced from.  Similarly, with regard to claim 20, the recitation that the spreader roll has “angularly displaced ends” is also unclear.  

In view of all of the long list of antecedent basis and other clarity issues set forth above, the examiner notes that Applicant is directed to carefully review all of the claims and correct all antecedent basis issues, including those the examiner may have missed.  The examiner reserves the right to note additional antecedent basis issues in the next action should the applicant fail to make the appropriate corrections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradish, US 2003/0099734 (hereafter Bradish) in view of Matsuda et al., US 2014/0065304 (hereafter Matsuda), Minnesota Mining and Manufacturing Company, WO 93/00221 (hereafter 3M) and Reeves, Jr., et al., US 4,355,438 (hereafter Reeves), all references made of record in parent application 16/306,656.

Regarding claim 1, Bradish teaches a process for producing a carbon sheet molding composition (Abstract teaches a carbon fiber-filled molding compound and process of making that includes coating of carrier films (i.e., sheets) with resin paste and laminating carbon fibers between the films). 
A process of Bradish includes the step of providing a sheet molding compound (SMC) manufacturing line including at least one conveyor line for uniform spreading SMC resins on a carrier film (Fig. 1, paras [0019]-[0024] teaching system 10 (i.e., manufacturing conveyor line) that includes doctor boxes 18 and 20 for uniformly spreading resin paste onto carrier films 12, 14 and belts 34 and 38 (i.e., conveying and compaction belts) for uniform compacting the carrier film 12, 14 that also spreads the resin on the films. 
Regarding the step of providing a chopped carbon fiber,  Bradish teaches providing carbon fiber rovings to a chopper 24 to be chopped (para [0029]) and then substantially evenly and randomly depositing chopped carbon fibers 26 onto a coated side of the first carrier film 12 (para [0030]).  
Regarding the step of providing a liquid resin film, as set forth above, Fig. 1 and para [0021] teach doctor boxes 18, 20 for consistently spreading resin onto the carrier 
The recitations regarding the carrier film being “devoid of wrinkles” or being “without defects caused by wrinkles” found in steps a. and c. of claim 1 are statements of result that do not further limit this method claim.
Regarding the use of an articulating elastomeric roll and angularly spaced side nip rolls located at the lead and exit of doctor boxes respectively that provide uniform tensioning of the carrier film and using dehumidified air supplied to a transvector apparatus to evenly distribute and randomize the step of providing a chopped carbon fiber (onto the carrier film?- see Section 112 rejection above), Bradish is silent regarding the use of such apparatus in its process.
Regarding the claim 1 recitation of an articulating elastomeric roll and angularly spaced side nip rolls, Matsuda teaches a method of manufacturing a long laminate film having a uniform coating layer while suppressing wrinkling of the film surface that receives the coating (Abstract).  In the method of Matsuda, tensioning of the film is provided by the combination of first and second guide rolls 12 and 13 and nip rolls 16 and 17 the nip rolls are spaced from each other and also spaced from at least one of the guide rolls and are oriented at an angle with respect to the film traveling direction (Figs. 1(a), 1(b) and 2; paras [0039]-[0041]).  A coating head 20 (i.e., doctor box) for supplying a coating material 22 to the film 11 is located between the first guide roll 12 and the second guide roll 13 and pair of angled nip rolls 16,17 (see Fig. 1(a) and (b); para [0042]). Matsuda teaches the nip rolls 16, 17 contact with the film and increase holding pressures so that the coating material 21 can be successfully applied while 
It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to modify the method of Bradish to include spreader rolls and angled nip rolls as taught in Matsuda in the apparatus and method of Bradish for the advantage of placing uniform tension on the thermoplastic film being coated during the coating portion of the process of Bradish and the advantage of suppressing wrinkling of the film being coated as taught in Matsuda.
Regarding the claim 1 recitation of the use of a transvector apparatus to evenly distribute and randomize the step of providing a chopped carbon fiber, 3M teaches a method of providing slivers (i.e., chopped fibers) onto a thermoplastic sheet and then laminating a cover sheet over the thermoplastic film (Abstract).  The distribution of the fibers onto the sheet is preferably random ((page 10, lines 15-19).  In a process illustrated in Fig. 1B, fibers are blown onto a sheet 10 using a transvector apparatus 50 having sidewalls 52 and provided with two air hoses 51 (page 11, line 37 to page 12, line 13).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
3M is silent as to whether air supplied to its transvector apparatus is dehumidified air.  However, it is noted that air amplifiers are known to provide a flow profile wherein although compressed air may define a primary air stream, a low pressure area created by the primary stream may introduce a high volume of ambient air into the amplifier (i.e., a venturi effect or see, e.g., discussion of air amplifier operation in Clements et al., US 6,325,605, (made of record in the parent application) at col. 5, lines 47-53.   Thus, the ambient air surrounding a transvector may supply a dehumidified air to the transvector.
 Reeves teaches apparatus and methods for forming a mat from chopped fiber, the apparatus including a temperature and humidity controlled chamber cooperating with a chopper room that includes multiple choppers for chopping fibers and a conveyor for receiving the chopped fibers (Abstract; Figs. 1-3 and col. 3, lines 4-44). Thus, Reeves implicitly teaches a source of dehumidified air if needed to control high humidity in the chopper room.  Reeves teaches it is known to chop glass fibers in a humidity controlled environment so that the chopped strands are distributed more uniformly (col. 1, lines 13-32), Reeves providing the example that when the air is too dry, static cling 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Bradish/Matsuda/3M to further include cooperation between individual chopping stations and a temperature and humidity controlled chamber as taught in Reeves for the predictable benefit of both temperature and humidity control during chopping so that fibers that are chopped are then distributed more uniformly onto a surface for receiving the fibers.

Regarding claims 2-4, see the discussion at the rejection of claim 1 above regarding Bradish teaching a chopper (i.e., cutter) for chopping carbon fibers strands 13 mm to up to 75 mm as well as teaching the recited 25 mm length recited in claim 4 (para [0021]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Regarding claims 5, 8 and 9, see Reeves Fig. 2 illustrating individual chopper chambers with dividing walls there-between, each chopper 76 separated from an adjacent chopper by the dividing walls (Fig. 2 and col. 3, lines 34-43).  With further reference to Fig. 2, it is apparent from the drawing figure that the spacing provided by the walls also “assists” with distribution of the chopped carbon fibers.  Regarding claims 8 and 9, each individual cutter of Reeves cooperates with air outlets and air nozzles for breaking up clumps of fibers exiting each individual cutter (col. 3, lines 55-62).  It would have been obvious to one of ordinary skill in the art to modify the method of Bradish/Matsuda/3M/Reeves to replace the series of nozzles of Reeves with a series of transvectors as taught by 3M as an equivalent, if not improved apparatus for predictably breaking up fiber clumps, thus providing adjustment of the flow of chopped fibers between divider walls and onto the moving conveyor as well as providing a reduced level of humidity in the forced air used by the transvectors (see discussion at claim 1 above regarding how air amplifiers, such as transvectors incorporate the surrounding area into the air being blown by the transvector). 

claim 11, see the discussion of the rejection of claims 5, 8 and 9 above regarding the use of a plurality of transvectors for adjusting air movement within the choppers.  Regarding the further recitation in claim 11 of at least two exhausts coupled to an air vacuum system for balancing air pressure inside the copper and minimizing over exhausting, Bradish teaches providing a vent system (i.e. an exhaust system) in the form of a vent hood located over the area of both a chopper 24 and the chopped fibers 26 illustrated in Fig. 1 as including an area downstream of the chopper (para [0033]).  The vent hood of Bradish is stated as being for the purpose of separating chopped carbon fibers from electrical circuits and junctions in the apparatus (para [0033]).  However, such hood would also be capable of balancing air pressure and either maximizing or minimizing exhausting.  3M teaches providing increased airflow using its transvector apparatus if a vacuum screen is also used for conveying the fibers to the sheet 10 (page 12, lines 26-32), thus teaching such vacuum system as being for balancing air pressure.  
It is noted that the recognition of advantages which would flow naturally from following the teaching of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Bradish/Matsuda/3M/Reeves to incorporate both the vacuum hood of Bradish and the vacuum system of 3M into the process for the predictable advantage of additional control over fiber flow within the apparatus during the chopping and distribution process steps, as well for the removal of fiber from areas of the apparatus other than the film on the conveyor that is receiving the distributed fiber.  


	Regarding claim 12, the transvector apparatus according to 3M, depending upon transvector diameter, for example, would be capable of providing air flow the recited range (see 3M, page 12, lines 14-33).  It is noted that claims 8 and 12 do not positively recite a step of flowing air from the plurality of transvectors.  

Regarding claim 13, please see the Section 112(f) discussion above.  As set forth above, the mechanism recited in claim 13 is identified at para [0027] (publication of the specification) and includes rolls for conveying the resin coated carrier film and a plurality of compression rolls.  Bradish  teaches a second mechanism for its second carrier film 14 that includes rolls 30 for conveying coated film 14 and a plurality of compression rolls that cooperate to drive compaction belts 34 (Fig. 1 and paras [0020] 

Regarding claims 14 and 15, these claims are statements of result that do not further limit method claim 1.  However, it is noted that Bradish teaches its method and apparatus are directed to the distribution of commercial or automotive carbon fibers with a size range of about 24,000 to 320,000 filaments, overlapping the ranges recited claims 14 and 15 (para [0029]).
Regarding claim 16, see Matsuda Fig. 1(b) illustrating its pair of nip rolls 16 and 17 positioned at about 45 degrees to the line direction of the film 11 and located on an edge of the film 11.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 17-20 are directed to the same invention as that of claims 14-17 of commonly assigned US Patent 11,072,093. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,072,093.  Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is claimed.  Claim 1 of the parent reference patent recites a combination of elements, the subject matter of which is found in claims 1, 2, 5 and 6 of the application, resulting only in differences in scope between the claims at issue.   







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746